Citation Nr: 1045457	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-25 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for residuals of a 
traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 2004 to July 2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2008 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of service connection for residuals of a TBI is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hypothyroidism was not incurred in or aggravated by service and 
it is not causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for hypothyroidism have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2007.  Additionally, VA has obtained service 
treatment records, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before a decision review officer and the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file, and the 
appellant has not contended otherwise.  Although there is no VA 
examination with a nexus opinion on file, none is required in 
this case.  Such development is to be considered necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent evidence of diagnosed disability or symptoms of 
disability; establishes that the Veteran experienced an event, 
injury or disease in service, or has a presumptive disease during 
the pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, injury, 
or disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to the service connection issue 
decided herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 
7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In 
determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records reflect no 
complaints, treatment, or findings of hypothyroidism.

In November 2006, examination revealed that the Veteran's thyroid 
was generous to palpation.  He was diagnosed with enlarged 
thyroid at that time, and laboratory testing was ordered.  In 
January 2007, after review of the results of the laboratory 
testing, the Veteran was diagnosed with hypothyroidism.  
Subsequent treatment records reflect continued treatment for 
hypothyroidism.  See generally Adventist Health medical records.  

After review of the evidence, the Board finds service connection 
is not warranted as the evidence does not suggest that the 
currently diagnosed hypothyroidism onset in service or is 
causally related to service.  The Board acknowledges that the 
initial finding suggestive of hypothyroidism dates only four 
months after separation.  However, the competent evidence does 
not suggest that the hypothyroidism onset in service or is 
causally related to service:  the service medical evidence 
reflects no complaints or abnormal findings related or attributed 
to the thyroid, there are no medical findings suggestive of a 
link (either through date of onset or causation) to service, and 
the Veteran has not reported the existence of symptoms currently 
attributed to his hypothyroidism during service.  As the evidence 
does not suggest that the Veteran is otherwise competent to 
relate his hypothyroidism to service, service connection must be 
denied.  


ORDER

Service connection for hypothyroidism is denied.  


REMAND

Based on the Veteran's competent history of losing consciousness 
as a result of an explosion of an improvised explosive device 
(see March 2008 VA outpatient treatment report), the Board finds 
further development is needed.  Specifically, the Board finds 
additional information should be obtained as to the nature of the 
explosion(s) and a VA TBI examination should be conducted to 
determine if the Veteran has residuals of a TBI.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the reported IED 
explosions.  Request additional information 
from the Veteran as to the location and date 
of the explosion(s) as needed.  

2.  Thereafter, schedule the Veteran for a VA 
TBI examination for the purpose of 
ascertaining whether he has any current 
residuals of a traumatic brain injury 
sustained in service.  The claims file 
should be made available to the examiner 
for review as part of the examination.  
The current Compensation and Pension 
Examination TBI Examination Guidelines must 
be followed.  All indicated tests must be 
performed, and all findings reported in 
detail.  The examiner is specifically 
requested to identify all residual symptoms 
(including all subjective complaints) that 
are determined to be related to the claimed 
in-service head injury.  The examiner should 
also opine as to whether it is at least as 
likely as not (a probability of 50 percent 
or greater) that the claimed impairment is 
related to the head injury in service.  A 
complete rationale for all conclusions must 
be included in the report provided 

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


